Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-29-2009

Tahiraj-Dauti v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1925




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Tahiraj-Dauti v. Atty Gen USA" (2009). 2009 Decisions. Paper 1462.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1462


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     ____________

                                      No. 07-1925
                                     ____________

                               ZAIM TAHIRAJ-DAUTI;
                              MERITA TAHIRAJ-MAMO,

                                            Petitioners,

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,

                                            Respondent.

                                     ____________

                            On Petition for Review from an
                       Order of the Board of Immigration Appeals
                       (Board Nos. A76-821-259 & A76-821-263)
                      Immigration Judge: Honorable Roger Pauley
                                     ____________

  Present: CHAGARES and HARDIMAN, Circuit Judges, and ELLIS,1 District Judge

                    SUR PETITION FOR PANEL REHEARING
                                 __________


        The judges who participated in the decision of this Court having considered the
petition for rehearing filed by Petitioners and the brief of amici curiae American Civil
Liberties Union, American Civil Liberties Union of New Jersey, and American Civil
Liberties Union of Southern California in the above-entitled case, panel rehearing is
hereby GRANTED for the reasons stated by amici. The non-precedential opinion filed on


      1
        The Honorable Thomas Selby Ellis, III, Senior District Judge for the United States
District Court for the Eastern District of Virginia, sitting by designation.
January 30, 2009 is hereby VACATED and the attached opinion is filed forthwith. The
petition for panel rehearing submitted by Petitioners is hereby DISMISSED as moot
because of our grant of panel rehearing based on the brief of amici.

                                       By the Court,

                                       /s/ Thomas M. Hardiman
                                       Circuit Judge
Dated: April 29, 2009




                                          2